DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIMURA et al (US 2015/0168726).
Regarding claim 8, KIMURA discloses an electronic device 10 (abstract) comprising: a communication circuit configured to communicate with an input device 14 (Figure 2, 7, 8; track pad circuitry); a display 20  (Figure 7, 8); and a processor 140 connected to the display and the communication circuit, wherein the processor is configured to: display a pointer object by using the display (Figure 6-8; paragraph 63); receive touch coordinate information of a touch pad included in the input device and movement-related information of the input device from the input device through the communication circuit (Figure 6-8; paragraph 63); when that a movement of the input device meets a specified condition is checked based on the movement-related information, check an angle between a reference direction on the touch pad and a first direction of the display (Figure 6-8; paragraph 63, 72-76, 78, 79); correct the received touch coordinate information based on the checked angle; and move the pointer object based on the corrected touch input information (Figure 6-8; paragraph 63, 72-76, 78, 79; angle correction of pointer based on acceleration sensor and/or gravity). 
Regarding claim 11, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  KIMURA further discloses further comprising: a memory configured to store a correction value of touch coordinates for all sensing nodes on the touch pad, which corresponds to the checked angle, wherein the processor is configured to: when a touch coordinate value on the touch pad according to the touch input is detected, correct the touch coordinate value by using the correction value corresponding to the angle (paragraph 63, 72-76, 78, 79; memory of some form would be required to map input to corrected input of touch circuitry); and move the pointer object based on the corrected touch coordinate value (paragraph 63, 72-76, 78, 79).
Regarding claim 12, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  KIMURA further discloses wherein the movement-related information includes information about a third direction of the outside of the input device, and wherein the processor is configured to: check a first angle between a reference direction and the third direction in a state where a reference direction on the touch pad and a first direction are matched (Figure 8; paragraph 63); when an angle between the reference direction and the third direction changes, check a second angle being the changed angle between the reference direction and the third direction (Figure 8; paragraph 63); and correct the touch coordinate information based on an angle difference between the first angle and the second angle (Figure 8; paragraph 63; angle B1 represents angular difference between input and reference direction).
Regarding claim 13, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  KIMURA further discloses further comprising: a memory configured to store a correction value of a touch coordinate value for all sensing nodes on the touch pad, which corresponds to the angle difference, wherein the processor is configured to: correct a touch coordinate value detected from the touch coordinate information by using the correction value corresponding to the angle difference (Figure 8; paragraph 63; memory of some form would be required to map input to corrected input of touch circuitry).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIMURA et al (US 2015/0168726) in view of MIN et al (US 2016/0320939).
Regarding claim 14, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, KIMURA does not expressly disclose wherein the processor is configured to: receive rotation input information corresponding to a rotation angle and a rotation direction of a wheel key included in the input device from the input device; and control a function of a running application based on the rotation input information.  In a similar field of endeavor, MIN discloses wherein the processor is configured to: receive rotation input information corresponding to a rotation angle and a rotation direction of a wheel key included in the input device from the input device (paragraph 93-96); and control a function of a running application based on the rotation input information (paragraph 93-96).  Therefore it would have been obvious to a person of ordinary skill in the art to modify KIMURA to include the teachings of MIN, since MIN states that such a modification allow touch input to be provided within a unified design that would allow easier operation of an interface.
Allowable Subject Matter
Claims 1-7 are allowed.
Claim 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior Art fails to discloses when the sensor circuit detects movement of the input device satisfies a specified condition, prompt a user to enter predetermined inputs indicating a reference direction, receive actual user inputs indicating a first direction, and determine the first direction based on the actual user inputs.
Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317. The examiner can normally be reached 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL A BALAOING/Primary Examiner, Art Unit 2624